Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-11, 14-21 and 24 are rejected under 35 U.S.C. 103 as being anticipated by Alturi (US Publication no. 20180050686) in view of Smyth (US Publication No. 20100030447).

For Claim 1, Alturi teaches : A system for controlling a hybrid propulsion system, comprising a computer programmed to ([0052] disclosing controller for hybrid propulsion system): 
obtain altitude and terrain information associated with a determined route for the hybrid propulsion system comprising a first energy source and a second energy source ([0045] disclosing obtaining GPS information to schedule Engine On/Off events. GPS provides location, velocity and elevation through trilateration, examiner interprets these parameters to be sufficient for altitude and terrain information);

determine a power requirement and a torque requirement of the hybrid propulsion system ([0048-0049], disclosing propulsion mode selection based on torque requirement) associated with the altitude and the terrain along the determined route of the hybrid propulsion system ([0047] disclosing utilization of GPS to influence the operation of propulsion system. Altitude and terrain information can be collected through GPS by trilateration to identify road grades, this information can be used in determining propulsion torque requirement); 

generate a trip plan to control at least one of a plurality of performance parameters, as the hybrid propulsion system travels along the predetermined route ([0052] disclosing an operating strategy to pre determine maximum fuel economy and energy recovery); 


	Alturi teaches of an operating strategy to maximize fuel economy and energy recovery however does not explicitly disclose maintain combustion boundary conditions at stable points in the hybrid propulsion system.

	Smyth teaches of maintaining combustion boundary conditions at stable points ([0039-0040], disclosing successful and timely combustion of the charge requires a particular range of conditions within the combustion chamber in order to maintain stable combustion. If temperatures and complications such as hot spots within the combustion chamber arise due to high engine speeds and engine loads, the charge can combust early and in a disorderly progression, causing ringing or other malfunctions eliminating the benefit of HCCI operation. If not enough heat is present within the combustion chamber due to low load operation, then auto-ignition may not regularly and reliably occur. Therefore temperature in combustion has to be within boundary. Smyth further teaches of opportunities that can be realized by predicting engine speed and engine load through a likely travel route and modulating engine operation modes on basis of predicted engine speeds and engine loads. Cylinder shut down can be employed in anticipation of changing environmental conditions through which the vehicle is likely to travel. Smyth also teaches of EGR circuits and water injection into the combustion chamber to lower temperature of combustion chamber).

	It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Alturi to maintain combustion 

For Claim 4, Alturi teaches modified by Smyth: The system of claim 1, 

Alturi further teaches: wherein the computer is programmed to generate the trip plan further based on at least one objective function ([0052] disclosing recharge event planning by identifying potential motor and engine on/off events).

For Claim 5, Alturi modified by Smyth teaches: The system of claim 4, 

Alturi further teaches: wherein the at least one objective function includes at least one of: a first rate of power output from the first energy source and a second rate of power output from the second energy source as a function of combined power output, 29327224-1 locomotive power data ([0082-0084] disclosing the system’s ability to conserve and regenerate maximum power when opportunity arises),

 performance of vehicle traction transmission, cooling characteristics of the hybrid propulsion system, life of a first energy source utilization system, life of a second energy source utilization system, state of charge of the battery([0046] disclosing monitoring battery SOC), 
a total trip time, a maximum power setting, a speed limit ([0045] disclosing observing speed limits), and an exhaust emission of the hybrid propulsion system ([0059] disclosing exhaust after treatment system).




For Claim 6, Alturi modified through Smyth teaches: The system of claim 1, 

Alturi further teaches: wherein the computer is further caused to revise the trip plan based on variations in the power requirement and the torque requirement while the vehicle is traveling from a first point to a second point ([0045-0048] disclosing engine activation/deactivation event planning based on real time information. Change in traffic flow, vehicle accessory load and state of engine and motor is monitored in real time and best mode of operation is determined e.g. Engine only, electric only, regenerative drive and dual propulsion. The mode of operation selection is interpreted as trip plan and adapting to best mode of operation in real time is a revision of trip plan).

For Claim 7, Alturi modified through Smyth teaches: The system of claim 1, 

Alturi further teaches: wherein the computer is configured to obtain the altitude, terrain and determine the power requirement and the torque requirement using a computer that is remotely located from the hybrid propulsion system([0044-0045]disclosing a wireless communication network that performs system diagnosis and prognosis. The controller can obtain GPS information through cellular network or satellite. Examiner interprets remotely located computer as a computer that is not directly attached to the vehicle as disclosed in specification).

For Claim 8, Alturi teaches: The system of claim 1, 

Alturi further teaches: wherein the first energy source is an engine and the second energy source is a bank of batteries (Fig.1 and [0014] disclosing a battery 132 and engine 102).

For Claim 9, Alturi modified through Smyth teaches: The system of claim 8, 

Alturi further teaches: wherein the bank of batteries enables the engine to operate at one or more of: constant speed and constant power, with constant intake conditions ([0059] disclosing an electric machine 318 coupled with compressor to build intake air pressure. Thus maintaining the intake conditions).

For Claim 10, Alturi modified through Smyth teaches: The system of claim 1 

Alturi further teaches: wherein the hybrid propulsion system is a locomotive system (Firgure1 and [0014-0016] disclosing a hybrid propulsion system for a vehicle. Locomotive system in the claim is interpreted as a system capable of locomotion).

For Claim 11, Alturi teaches: A method of controlling a hybrid propulsion system comprising([0052] disclosing controller for hybrid propulsion system):
 
obtaining altitude and terrain information of a determined route for the hybrid propulsion system to travel comprising a first energy source and a second energy source ([0045] disclosing obtaining GPS information to schedule Engine On/Off events. As GPS provides location, velocity and elevation through trilateration, examiner interprets these parameters to be sufficient for altitude and terrain information); 

determining a power requirement and a torque requirement associated with the altitude and the terrain along the determined route of the hybrid propulsion system ([0047] disclosing utilization of GPS to influence the operation of propulsion system. Altitude and terrain information can be collected through GPS by trilateration to identify 

generating a trip plan to control at least one of a plurality of performance parameters, as the hybrid propulsion system travels along the predetermined route ([0052] disclosing an operating strategy to pre determine maximize fuel economy and energy recovery);

and  30327224-1selecting at least one of: the first energy source and the second energy source based on the trip plan ([0047] disclosing utilization of GPS to influence the operation of propulsion system. Altitude and terrain information can be collected through GPS by trilateration to identify road grades, this information can be used in determining propulsion torque and power requirement);  to deliver at least one of: the power requirement and the torque requirement of the hybrid propulsion system([0046] disclosing ability to turn engine on/off based on torque demand prediction).

Alturi teaches of an operating strategy to maximize fuel economy and energy recovery however does not explicitly disclose maintain combustion boundary conditions at stable points in the hybrid propulsion system.

	Smyth teaches of maintaining combustion boundary conditions at stable points ([0039-0040], disclosing successful and timely combustion of the charge requires a particular range of conditions within the combustion chamber in order to maintain stable combustion. If temperatures and complications such as hot spots within the combustion chamber arise due to high engine speeds and engine loads, the charge can combust early and in a disorderly progression, causing ringing or other malfunctions eliminating the benefit of HCCI operation. If not enough heat is present within the combustion chamber due to low load operation, then auto-ignition may not regularly 

	It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Alturi to maintain combustion boundary conditions at stable points as taught by Smyth to eliminate pre ignition NOx production.

For claim 14, Alturi modified by Smyth teaches: The method of claim 11,

Alturi further teaches: wherein generating the trip plan comprises generating the trip plan further based on at least one objective function ([0052] disclosing recharge event planning by identifying potential motor and engine on/off events).
Claim 14 recites same limitation as claim 4, hence is rejected under same basis.

For claim 15, Alturi modified by Smyth teaches: The method of claim 14,

Alturi further teaches: wherein the at least one objective function includes at least one of: a first rate of power output from the first energy source and a second rate of power output from the second energy source as a function of combined power output, locomotive power data ([0082-0084] disclosing the system’s ability to conserve and regenerate maximum power when opportunity arises),

 performance of vehicle traction transmission, cooling characteristics of the hybrid propulsion system, life of a first energy source utilization system, life of a second energy source utilization system, state of charge of the battery([0046] disclosing monitoring battery SOC), 
a total trip time, a maximum power setting, a speed limit ([0045] disclosing observing speed limits), and an exhaust emission of the hybrid propulsion system ([0059] disclosing exhaust after treatment system).

For claim 16, Alturi modified by Smyth teaches: The method of claim 11,

Alturi further teaches: wherein the controlling comprises revising the trip plan based on variations in the power requirement and the torque requirement while the vehicle is traveling from a first point to a second point ([0045-0048] disclosing engine activation/deactivation event planning based on real time information. Change in traffic flow, vehicle accessory load and state of engine and motor is monitored in real time and best mode of operation is determined e.g. Engine only, electric only, regenerative drive and dual propulsion. The mode of operation selection is interpreted as trip plan and adapting to best mode of operation in real time is a revision of trip plan).

For claim 17, Alturi modified though Smyth teaches: The method of claim 11,

Alturi further teaches: wherein the obtaining altitude and terrain information, and the determining the power requirement and the torque requirement of the hybrid propulsion system comprises obtaining and determining using a computer that is remotely located from the hybrid propulsion system ([0044-0045]disclosing a wireless communication network that performs system diagnosis and prognosis. The controller 

For claim 18, Alturi modified through Smyth teaches: The method of claim 11,

Alturi further teaches: wherein the first energy source is an engine and the second energy source is a bank of batteries (Fig.1 and [0014] disclosing a battery 132 and engine 102).

For claim 19, Alturi modified through Smyth teaches: The method of claim 18,

Alturi further teaches: wherein the bank of batteries enables the engine to operate at one or more of: constant speed and constant power, with constant intake conditions ([0059] disclosing an electric machine 318 coupled with compressor to build intake air pressure. Thus maintaining the intake conditions).

For claim 20, Alturi modified through Smyth teaches: The method of claim 11,

Alturi further teaches: wherein the hybrid propulsion system is a locomotive system (Firgure1 and [0014-0016] disclosing a hybrid propulsion system for a vehicle. Locomotive system in the claim is interpreted as a system capable of locomotion).

For claim 21, Alturi teaches: A vehicle comprising ([0002], disclosing a vehicle with electric machine and internal combustion engine): 



a bank of batteries coupled to the electric motor ([0016], disclosing a traction motor connected to high voltage battery); 

a selection device arranged to selectively: couple the electric motor to the power transmission line ([0048], disclosing mode selection algorithm to determine and implement most suitable condonation of propulsion sources. And the propulsion system may include at least an engine-only drive mode, a regenerative operation drive mode, an electric-only EV drive mode, and a dual propulsion source HEV mode. Therefore electric motor can be selectively coupled or uncoupled as propulsion source); and 

a computer configured to: obtain altitude and terrain information associated with a determined route for the hybrid propulsion system comprising a first energy source and a second energy source ([0045] disclosing obtaining GPS information to schedule Engine On/Off events. GPS provides location, velocity and elevation through trilateration, examiner interprets these parameters to be sufficient for altitude and terrain information); 

determine a power requirement and a torque requirement associated with the altitude and the terrain along the determined route of the hybrid propulsion system ([0047] disclosing utilization of GPS to influence the operation of propulsion system. Altitude 

generate a trip plan to control at least one of a plurality of performance parameters, as the hybrid propulsion system travels along the determined route ([0052] disclosing an operating strategy to pre determine maximum fuel economy and energy recovery); and 

select at least one of: the first energy source and the second energy source based on the trip plan to deliver at least one of: the power requirement and the torque requirement of the hybrid propulsion system ([0046] disclosing ability to turn engine on/off based on torque demand prediction).

Alturi teaches of an operating strategy to maximize fuel economy and energy recovery however does not explicitly disclose maintain combustion boundary conditions at stable points in the hybrid propulsion system.

	Smyth teaches of maintaining combustion boundary conditions at stable points ([0039-0040], disclosing successful and timely combustion of the charge requires a particular range of conditions within the combustion chamber in order to maintain stable combustion. If temperatures and complications such as hot spots within the combustion chamber arise due to high engine speeds and engine loads, the charge can combust early and in a disorderly progression, causing ringing or other malfunctions eliminating the benefit of HCCI operation. If not enough heat is present within the combustion chamber due to low load operation, then auto-ignition may not regularly and reliably occur. Therefore temperature in combustion has to be within boundary. Smyth further teaches of opportunities that can be realized by predicting engine speed and engine load through a likely travel route and modulating engine operation modes 

	It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Alturi to maintain combustion boundary conditions at stable points as taught by Smyth to eliminate pre ignition NOx production.

For Claim 24, Alturi modified by Smyth teaches: The vehicle of claim 21, 

Alturi further teaches: wherein the computer is programmed to generate the trip plan([0052] disclosing developing charging events plan based on provided route) based on at least one of: a first rate of power output from the first energy source and a second rate of power output from the second energy source as a function of combined power output, locomotive power data, performance of vehicle traction transmission, cooling characteristics of the hybrid propulsion system, life of a first energy source utilization system, life of a second energy source utilization system, state of charge of the battery([0046] disclosing monitoring battery SOC), a total trip time, a maximum power setting, a speed limit([0045] disclosing observing speed limits), and an exhaust emission of the hybrid propulsion system([0059] disclosing monitoring exhaust emissions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Alturi (US Publication No. 20180050686A) in view of Smyth (US Publication No. 20100030447), Otsuka (US Publication No. 20180099656) and Frese (US Patent No. 8447511).

For Claim 2, Alturi modified by Smyth teaches: The system of claim 1, 



Alturi does not teach: ‘engine operating conditions comprising total trip time, fueling rate’.

Otsuka teaches: The system of claim 1, wherein the plurality of performance parameters comprises a plurality of engine operating conditions comprising fueling rate ([0027] disclosing fuel injector control). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify propulsion control system of Alturi to include The system of claim 1, wherein the plurality of performance parameters comprises a plurality of engine operating conditions comprising fueling rate and engine speed as taught by Otsuka to maximize fuel economy (Alturi [0052]).

Otsuka does not teach: operating conditions comprising total trip time.

Frese teaches: operating conditions comprising total trip time (Column 3 line 62, disclosing travel time for selected route to traverse).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify propulsion control system of Alturi to include The system of claim 1, wherein the plurality of performance parameters comprises a plurality of engine operating conditions comprising total trip time, fueling rate and engine speed as taught by Otsuka and Frese to maximize fuel economy (Alturi [0052]).
Claims 12 and 22 recite same limitation as of claim 2 hence are rejected under same basis.

Claim 3, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Alturi(US Publication No. 20180050686A) in view of Smyth (US Publication No. 20100030447) and Otsuka(US Publication No. 20180099656)

	For Claim 3, Alturi modified through Smyth teaches: The system of claim 1,

Alturi further teaches: wherein the plurality of performance parameters comprises a plurality of intake conditions comprising intake pressure ([0059] disclosing ability to read and adjust intake pressure).

Alturi does not teach: The system of claim 1, wherein the plurality of performance parameters comprises a plurality of intake conditions comprising intake composition and intake temperature. 

Otsuka teaches: The system of claim 1, wherein the plurality of performance parameters comprises a plurality of intake conditions comprising intake composition ([0009-0010] disclosing monitoring and adjusting air fuel ratio) and intake temperature ([0019] disclosing a temperature sensor for intake air).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify propulsion control system of Alturi to include The system of claim 1, wherein the plurality of performance parameters comprises a plurality of intake conditions comprising intake composition, intake pressure and intake temperature ad taught by Otsuka to minimize emissions [0009].
Claims 13 and 23 recite same limitations as of claim 3, hence are rejected under same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 5712703603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664